The Honorable Boyd Hickinbotham State Representative P.O. Box 326 Salem, Arkansas 72576-0326
Dear Representative Hickinbotham:
I am writing in response to your request for an opinion on the following question:
  Does a business (motel) with rooms here within the state, but where the headquarters of the business is located in Missouri, have to pay Arkansas sales tax?
You have attached with your request a copy of a newspaper article describing a motel located on the Arkansas/Missouri border. The article quotes an employee as stating that guests "check in in Missouri, but they sleep in Arkansas."
RESPONSE
To the extent your request seeks my advisory opinion on the application of state sales tax law to a particular business, I should note that the Department of Finance and Administration, Revenue Division, is the appropriate authority to issue letter opinions on such questions. See
Gross Receipts Tax Regulations GR-75 (authorizing the Revenue Division is issue letter opinions on the applicability of the gross receipts tax to particular transactions) and -76 ("No opinion, whether formal or informal, issued by any other agency can be binding on the Department of Finance and Administration, Revenue Division."). I therefore suggest that you submit your questions to that agency.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh